Citation Nr: 9924702	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-04 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January and April 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Wichita, Kansas (RO).  The issue of entitlement to 
TDIU will be addressed in the Remand section of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The symptomatology currently associated with the 
veteran's PTSD is limited to depression, anxiety, sleep 
impairment, intrusive thoughts, and impaired family 
relationships.

3.  The symptomatology currently associated with the 
veteran's PTSD is not productive of more than definite social 
and industrial impairment.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 
9411 (1998); 38 C.F.R. §§ 4.125-4.132, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

The record shows that the RO granted service connection for 
PTSD by rating decision dated in August 1994 that assigned a 
noncompensable evaluation effective from May 1994.  The 
rating assigned for this disability was increased to 30 
percent effective from October 1996.  The veteran's PTSD has 
been awarded a 30 percent schedular evaluation pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
When a law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  Therefore, the Board will 
proceed to analyze the veteran's claim under both sets of 
criteria to determine if one is more favorable to the 
veteran.

Under the former criteria for PTSD, a 30 percent evaluation 
was warranted where there was definite impairment in the 
ability to establish or maintain effective or wholesome 
relationships with people and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, and 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation was 
appropriate when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and, by reason of the psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).

Beginning November 7, 1996, PTSD is to be evaluated pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411(1998).  The 
revised regulations provide that a 30 percent evaluation 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).

VA outpatient records show that the veteran was assessed with 
chronic, severe PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 65 in April 1994.  His psychiatric 
problems were identified as anxiety, depression, and 
unresolved trauma.  His strengths were noted as employment, 
education, a positive support network, and leisure skills and 
interests.  During a psychological assessment performed in 
May 1994, the veteran reported feeling confused, 
disorganized, and disoriented.  The results of the 
psychological testing appeared to be valid and the veteran 
showed a moderate to high degree of psychological stress.  
The veteran was described as moderately depressed and 
anxious, with numerous symptoms, such as anger and 
introversion, related to PTSD.  A progress note from July 
1995 stated that the veteran's anxiety and depression had 
stabilized but that he continued to experience nightmares and 
intrusive thoughts which interfered with his work.

The veteran participated in a Vietnam support group from 
October 1996 through March 1998.  At a session in November 
1996, he reported symptoms of flashbacks, nightmares, 
intrusive thoughts, anxiety, depression, startle response, 
lack of concentration, relationship problems, and anger.  He 
stated that these problems had affected his job and his 
marriages.  In August 1997, the veteran reported an increase 
in symptoms such as sleeplessness, depression, and anger.  He 
admitted that he had not taken his medication for the past 
year, but that he continued with therapy.  The following 
month, he reported that he had quit his job in June 1997 due 
to being too anxious and irritable.  In March 1998, the 
veteran reported that he had been working for a company that 
his wife owned but that he had to take another job due to his 
impending divorce.

The veteran was afforded a VA examination in November 1997.  
The veteran reported that he took an early retirement from 
his job due to being unable to handle stress and having 
conflicts with his supervisor.  He described his symptoms as 
crying spells, detachment, decreased interest in activities, 
lack of concentration, physiologic reactions, hypervigilance, 
sleeplessness, depression, decreased libido and appetite, and 
fatigability.  He related that he had nightmares once a 
month, but intrusive thoughts daily.  He believed that his 
PTSD had affected his marriages.

Upon examination, the veteran denied suicidal or homicidal 
ideations and auditory or visual hallucinations.  He was 
oriented and alert, with a sad and anxious mood.  He had a 
coherent thought process, normal speech, intact memory and 
concentration, and partial insight.  He had no difficulty 
with daily hygiene or activities of daily living.  The 
examiner stated that the veteran had suffered from PTSD 
symptoms since his time in Vietnam, but that they had become 
chronic, with exacerbation, during the past three years.  The 
veteran was diagnosed with chronic, severe PTSD, and 
depressive disorder and assigned a GAF score of 40.  The 
examiner explained that he assigned the GAF score due to the 
veteran's failed marriage, failed employment, and mood 
difficulties.

A statement from the veteran's employer showed that he worked 
from June 1966 to June 1997 in a supervisory capacity.  The 
veteran had taken an early retirement but had not lost any 
time from work in the previous 12 months due to disability 
nor had any concessions been made due to disability.  In the 
veteran's VA Form 9 submitted in April 1998, he reported that 
his present job was simple, that he worked alone, and that he 
did not supervise or make decisions.

The veteran appeared at a hearing before the RO in June 1998.  
He testified that his symptoms were worsening and that he was 
in the process of his third divorce.  He claimed that his 
symptoms were triggered in February 1994 when he telephoned 
the mother of a fellow serviceman who had been killed in 
Vietnam.  He had nightmares two or three times per week and 
intrusive thoughts daily.  He complained of sleeplessness, 
nervousness, detachment, and decreased concentration.  He 
claimed that he had been able to maintain his previous 
employment because he worked from home and did not have much 
contact with other people.  He had been an operations manager 
and supervised crews who installed telephone equipment.  
Afterwards, he worked five months for his wife's home health 
care company.  Most recently, he had been performing 
temporary contracts in telecommunications engineering.  He 
went bowling once per week and felt that he could only relate 
to other veterans.  His PTSD was first diagnosed in 1994 and 
he had been attending group therapy regularly.  He also saw a 
doctor once every three months and took medication to 
alleviate sleeplessness and depression.  He believed that his 
symptoms were worsening and that the most severe symptom was 
lack of sleep because it created problems with daily 
functioning and memory.

Acknowledging that the above evidence must be applied to the 
rating criteria that are most favorable to the veteran, the 
Board finds that the evidence does not support an evaluation 
in excess of 30 percent under either the former or revised 
criteria.  Pursuant to Diagnostic Code 9411 under the former 
criteria, the evaluation of the veteran's PTSD turns on the 
severity of his overall social and industrial impairment.  A 
30 percent evaluation is warranted where such impairment is 
of definite severity; a 50 percent evaluation is warranted 
where such impairment is considerable.

In a precedent opinion, dated November of 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree".  O.G.C. Prec. 9-93 (Nov. 9, 1993).  In the present 
case, the overall disability picture reflects impairment of a 
moderate degree.  In particular, the veteran worked for more 
than 30 years for one employer without any apparent 
difficulties.  Since that time, he has continued to work in a 
professional capacity.  Moreover, he apparently accomplishes 
the tasks of daily living and does not isolate himself from 
society.

Pursuant to Diagnostic Code 9411 under the revised criteria, 
a 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
several enumerated symptoms.  The veteran generally does not 
exhibit the symptomatology necessary for this rating.  
Specifically, the examiners have not found a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week, or difficulty in 
understanding complex commands.  On the contrary, the veteran 
does exhibit the symptomatology of a 30 percent evaluation, 
such as depression, anxiety, and sleep impairment.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent.  
When the totality of disabling symptomatology attributable to 
the veteran's PTSD is considered, the Board finds that the 
veteran's symptoms are more consistent with those 
contemplated by the rating criteria for a 30 percent 
disability evaluation under both the former and the revised 
diagnostic codes.  Therefore, the evidence of record does not 
show the increased severity necessary for the next higher 
evaluation and the veteran's claim must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
PTSD has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for PTSD is denied.


REMAND

A preliminary review of the record discloses that, while the 
RO has certified TDIU as an issue on appeal, the Board finds 
that there is a question as to whether the veteran has 
perfected a substantive appeal as to that issue.  In this 
regard, the Board would observe that the RO denied 
entitlement to TDIU in an April 1998 rating decision.  
Thereafter, the veteran filed a timely VA Form 9 as to the 
issue of entitlement to an increased evaluation for PTSD.  
The Board finds that the statement submitted with the VA Form 
9 may also be construed as a Notice of Disagreement to the 
denial of entitlement to TDIU.  In June 1998, the RO issued a 
Supplemental Statement of the Case which addressed the claim 
of entitlement to TDIU.  Since that time, the veteran 
apparently has not filed a VA Form 9 or equivalent statement 
to perfect his appeal of entitlement to TDIU.

The RO has not addressed whether the veteran has filed an 
adequate or timely substantive appeal of his claim for TDIU.  
See 38 C.F.R. §§ 19.34, 20.202, 20.203, 20.302(b) (1998).  In 
addition, due process considerations dictate that the veteran 
be apprised of any change in the Board's construction of the 
issue on appeal and be permitted to offer any evidence and 
argument as to that revised issue.  See Marsh v. West, 11 
Vet.App. 468 (1998); see also 38 C.F.R. § 20.101(c) (1998) 
("All claimants have the right to appeal a determination 
made by the agency of original jurisdiction that the Board 
does not have jurisdictional authority to review a particular 
issue.  This includes questions relating to the timely filing 
and adequacy of the Notice of Disagreement and the 
Substantive Appeal").

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following action:

The RO should address the issue of 
whether the veteran has submitted a 
timely or adequate Substantive Appeal to 
the April 1998 rating decision which 
denied entitlement to TDIU.  If the 
decision is adverse to the veteran, he 
should be notified of the decision in a 
Supplemental Statement of the Case, and 
the appeal should be returned to the 
Board.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals


 

